 

 

 

Exhibit 10.3 

RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (the “Agreement”) is dated as of
____________, 20___ and is entered into between Penske Automotive Group, Inc., a
Delaware corporation (the “Company”), and ____________ (the “Participant”).

 

WHEREAS, the Company is granting the Participant restricted stock units (the
“Restricted Stock Units”) of the Company, on the terms and conditions set forth
herein and in the Company’s 2020 Equity Incentive Plan, as it may be amended
from time to time (the “Plan”).

 

NOW, THEREFORE, the parties hereby agree:

 

1.  Defined Terms.  Capitalized terms used in this Agreement and not
specifically defined herein shall have the respective meanings ascribed thereto
in the Plan.  In the event of any inconsistency between the Agreement and the
Plan, the terms of the Plan shall govern. The terms of the Plan are incorporated
into this Agreement and the Restricted Stock Units are subject to the provisions
of the Plan.

 

In the event that the outstanding securities of any class then comprising the
Company Stock are increased, decreased or exchanged for or converted into cash,
property and/or a different number or kind of securities, or cash, property
and/or securities are distributed in respect of such outstanding securities, in
either case as a result of a reorganization, merger, consolidation,
recapitalization, reclassification, dividend (other than a regular cash
dividend) or other distribution, stock split, reverse stock split or any other
adjustment is made as provided in Section 13(a) of the Plan, then, unless the
Committee shall determine otherwise, the terms "Common Stock" or "Restricted
Stock Units" shall, from and after the date of such event, include such cash,
property and/or securities so distributed in respect of the Company Stock, or
into or for which the Company Stock are so increased, decreased, exchanged or
converted.



Whenever the word “Participant” is used in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to the
executors, the administrators or personal representatives, the world
“Participant” shall be deemed to include such person or persons.

 

2.  Authority. The Restricted Stock Units are being issued pursuant to the
authority granted under the Plan (which has been provided to Participant), and
are subject to the terms and conditions of the Plan.  The interpretation and
construction by the Committee of the Plan, this Agreement and such rules and
interpretations as may be adopted by the Committee for the purpose of
administering the Plan shall be final and binding upon the Participant.

 

3.  Grant of Restricted Stock Units. The Company hereby grants to Participant
____ Restricted Stock Units.  Each vested Restricted Stock Unit shall entitle
the Participant, on the Maturity Date (as determined pursuant to paragraph 6),
to receive from the Company either one share of Company Stock or an amount equal
to the Fair Market Value on (or as soon as practicable following) the Maturity
Date of one share of Company Stock, less applicable withholding taxes as noted
in paragraph 8, as determined by the Company in accordance with the Plan.  Upon
settlement of a Restricted Stock Unit, no further amounts are due with respect
thereto.  The Restricted Stock Units are subject to vesting and
non-transferability as hereafter provided in this Agreement and shall be subject
to such limitations on transfer as are contained in the Plan, the federal and
state securities laws applicable to the Restricted Stock Units or any other
limitations on transferability as may be imposed by the Company or applicable
law.

 

4. Risk of Forfeiture. The Restricted Stock Units are subject to a substantial
risk of forfeiture. The Participant must be in Continuous Employment (as defined
below) on the vesting dates set forth below in order to vest in the Restricted
Stock Units as provided in the Plan. If the Participant's Continuous Employment
is terminated for any reason prior to the vesting dates as to any Restricted
Stock Units, those Restricted Stock Units shall be forfeited.  Notwithstanding
the foregoing, the Committee may, prior to, or no later than thirty (30) days
after, the Participant’s termination date, approve the vesting of some or all of
the Restricted Stock Units that would otherwise be forfeited and in such event,
the termination date shall be deemed the Maturity Date. This Agreement is not an
employment agreement and shall not confer on the Participant any right to be
retained in the employment of Company or any subsidiary of the Company.

 







 

For purposes of this Agreement, “Continuous Employment” means that the
Participant’s employment or service with the Company or an Affiliate (whether as
an employee, officer, director or other Company Contributor) is not interrupted
or terminated.  Unless otherwise determined by the Committee, the Participant’s
employment or service shall not be deemed to have terminated merely because of a
change in the capacity in which the Participant renders services to the Company
or an Affiliate.  For example, an employee Participant who terminates employment
from the Company and immediately thereafter becomes a consultant to the Company
shall not be considered to have a break in Continuous Employment.  However,
Continuous Employment will end with respect to Participants employed by or in
the service of an Affiliate on the date such entity ceases to be an Affiliate of
the Company.  The Committee may determine whether Continuous Employment shall be
considered interrupted or suspended in the case of any leave of absence,
including sick leave, military leave or any other personal leave, except to the
extent prohibited by law.

 

5. Restriction on Transfer. The Restricted Stock Units may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered in any
manner.

 

6.  Vesting of Restricted Stock Units.  Subject to the restrictions set forth
herein and in the Plan, the Restricted Stock Units shall vest (each date deemed
a “Maturity Date”):

____% on ________, 20______% on _______, 20__

____% on ________, 20______% on _______, 20__

 

7. No Shareholder Rights. The Restricted Stock Units shall not represent an
equity security of the Company and the Participant shall not benefit from any
voting rights or dividend rights with respect to the Restricted Stock Units. The
Participant shall however, be entitled to dividend equivalent rights on each
unvested Restricted Stock Unit in an amount equal to the dividends paid, if any,
with respect to a share of Company Stock on each date that a dividend is paid on
the Company Stock after the date of this Agreement and prior to the Maturity
Date for such Restricted Stock Unit. 

 

8.  Withholding. By the execution of this Agreement, the Participant agrees to
pay to the Company the amount of federal, state and local taxes that the Company
is required to withhold and remit to the taxing authorities applicable to the
Participant as a result of the transactions contemplated by this Agreement
(collectively, "Taxes").  If the Participant fails or refuses to make such
payment to the Company on its due date, then the Participant hereby authorizes
the Company to withhold from any amount payable in connection with this
Agreement upon vesting of the Restricted Stock Units (or otherwise) an amount
sufficient to pay such Taxes until such withholding is paid in full as
calculated by the Company in accordance with the rules and regulations of
applicable taxing authorities governing the calculation of such withholding,
including by having the Company retain from the Shares of Common Stock having a
Fair Market Value equal to the amount of the withholding obligation, with any
fractional Share withheld that is not needed to pay Taxes being either settled
in cash or cancelled for no consideration, as determined by the Company at the
time of such withholding.

 

9.  Change of Control.  Notwithstanding anything to the contrary herein, if a
Change of Control as defined in the Plan occurs, then all Restricted Stock Units
shall vest in full provided the Participant is in Continuous Service immediately
prior to the date of such Change of Control, and such Change of Control shall be
considered a Maturity Date for purposes hereof.

   

10. Notice.  Any notice required or permitted hereunder shall be in writing and
shall be sufficiently given if personally delivered or if sent by facsimile
transmission or by registered or certified mail, postage prepaid, with return
receipt requested, as follows: If to the Company: Penske Automotive Group, Inc.,
2555 Telegraph Road, Bloomfield Hills, Michigan 48302, Facsimile: (248)
648-2515, Attn:  Shane M. Spradlin; or to such other address or to the attention
of such other person as the Company shall designate by written notice to the
Participant; and if to the Participant at the address set forth below or to such
other address as the Participant shall designate by written notice to the
company.  Any notice given hereunder shall be deemed to have been given at the
time of receipt thereof by the party to whom such notice is given.

 

11.  Participant Acknowledgement.  By signing this Restricted Stock Unit
Agreement, the Participant acknowledges that: (a) the grant of these Restricted
Stock Units is a one-time benefit which does not create any contractual or other
right to receive future grants of Restricted Stock Units, or benefits in lieu of
Restricted Stock Units; (b) all determinations with respect to any future
grants, including, but not limited to, the times when the Restricted Stock Units
shall be granted, the number of Restricted Stock Units subject to each
Restricted Stock Unit award and the time or times when the Restricted Stock
Units shall vest, will be at the sole discretion of the Company; (c) the
Participant’s participation in the Plan is voluntary; (d) the value of these
Restricted Stock Units is an extraordinary item of compensation which is outside
the scope of the Participant’s employment contract, if





 

any; (e) these Restricted Stock Units are not part of the Participant’s normal
or expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments; (f) the vesting of these Restricted
Stock Units will cease upon termination of employment for any reason except as
may otherwise be explicitly provided in the Plan or this Agreement; (g) the
future value of the underlying Company Stock is unknown and cannot be predicted
with certainty; (h) these Restricted Stock Units have been granted to the
Participant in the Participant’s status as an employee of the Company or its
Subsidiaries; (i) Participant is an unsecured general creditor of the Company in
respect of any payment relating to vested Restricted Stock Units; and (j) there
shall be no continued right of employment as a result of these Restricted Stock
Units.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

PENSKE AUTOMOTIVE GROUP, INC.

 

     

By: ________________________



 

 

________________________

[Name of Participant]

 







 

 



